Exhibit 10.14 May 13, 2013 Mr. David Dugas, CEO 9595 Six Pines Drive Suite 6305 The Woodlands, Texas 77380 To the Chairman and Board of Directors of ESP Resources, Inc.: Please accept this as my letter of resignation as Chief Financial Officer of ESP Resources, Inc., effective May 15, 2013.I am staying in Arizona to remain close to my family. I have appreciated being an part of your team over the last few months.If the company needs my assistance in any manner in the future, I remain available. Respectively, /s/ Robert Geiges Robert H. Geiges Jr. Chief Financial Officer
